DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 2021 June 18 is withdrawn.
Allowable Subject Matter
Claims 1-4, 6-10, and 12-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763